Citation Nr: 1700393	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for limitation of extension of the left knee prior to December 31, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to an evaluation in excess of 30 percent for recurrent neurodermatitis diagnosed as tinea versicolor, face and chest, forearms and back of shoulders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's appointed representative



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to December 1995 and from September 1999 to February 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in June 2016 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.  The Board notes that the Veteran was not present at the hearing, although his appointed representative was present.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a statement received by VA in September 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of his appeal of entitlement to an evaluation in excess of 30 percent for recurrent neurodermatitis diagnosed as tinea versicolor, face and chest, forearms and back of shoulders is requested.

2.  At the June 2016 Board hearing, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of his appeal of entitlement to an evaluation in excess of 20 percent for limitation of extension of the left knee prior to December 31, 2013 and in excess of 40 percent thereafter is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in September 2013, the Veteran requested that his appeal of entitlement to an evaluation in excess of 30 percent for recurrent neurodermatitis diagnosed as tinea versicolor, face and chest, forearms and back of shoulders be withdrawn.  Also, at the June 2016 Board hearing, the Veteran through his appointed representative withdrew his appeal of entitlement to an evaluation in excess of 20 percent for limitation of extension of the left knee prior to December 31, 2013 and in excess of 40 percent thereafter.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


